Douglas, J.,
dissenting. I continue to believe that R.C. 4121.80 being applicable, by its own terms, to “employee-employer” relationships cannot be applied to alleged intentional torts occurring in the workplace because the relationship between the parties to such an alleged tort is one of intentional tortfeasor and victim — not employer-employee. If the parties are employer-employee, then the exclusivity provisions of Section 35, Article II of the Ohio Constitution and R.C. 4123.74 would be applicable. Starting with Blankenship v. Cincinnati Milacron Chemicals, Inc. (1982), 69 Ohio St. 2d 608, 23 O.O. 3d 504, 433 N.E. 2d 572, and followed by a number of other cases, the “exclusivity” *87theory has been rejected by this court where intentional torts are involved or alleged. See, also, Egan v. National Distillers & Chemical Corp. (1986), 25 Ohio St. 3d 176, 188, 25 OBR 243, 253, 495 N.E. 2d 904, 913 (Douglas, J., concurring in judgment only).
In the alternative, since the majority finds that R.C. 4121.80 is applicable to this case, I would hold the statute unconstitutional in its entirety for the reasons stated in my dissent in Taylor v. Academy Iron & Metal Co. (1988), 36 Ohio St. 3d 149, 162, 522 N.E. 2d 464, 476. By saying that R.C. 4121.80 applies to this case, the majority, unwittingly I hope — but I fear otherwise — is saying that relator was not entitled to a jury trial in his intentional tort action, and by its action, the majority sub silentio collaterally vacates relator’s $425,000 verdict. Unfairness in these cases has just reached its zenith. I dissent!
Sweeney and Resnick, JJ., concur in the foregoing dissenting opinion.